Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 2-6 in the reply filed on 06/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 2, lines 1 and 8 of “LnM2-yXyCu3Ox and/or Ln2M2-yXyCuOx” renders the claims indefinite. it is unclear what the scope of the recited formulas are as y is not defined in the claim. However, the specification recites that y = 0-1. Therefore, the claim is interpreted as including a value of y=0.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 6 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Manthiram (“Synthesis of the high-Tc superconductor…”).
Regarding claims 2 and 6, Manthiram teaches a process for producing YBCO (meets formula of line 1) HTS powder, the process comprising providing an aqueous solution of Y, Ba, Cu and nitric acid (page 702, second column), adding oxalic acid (sequestrating agent) to form a precipitate, recovering the precipitate from the solution and heating the precipitate in a flow of oxygen to form the YBCO powder (annealed in oxygen; page 702, second column), wherein Ln is Y, M is Ba (YBCO, page 702, second column). Additionally, it appears that X is optional as the claim does not define y and the specification indicates that y can be 0. See specification at page 10, paragraph 0066.
Regarding claim 3, it appears that X is limited to Mg for y greater than 0. However, it appears that the claims do not require X to be present (y can be 0) such that Manthiram meets the claim limitation.
Regarding claim 4, Manthiram teaches that the powder morphology is agglomerates (fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1209424 (hereinafter 424) in view of Torii (US 4994437).
Regarding claims 2 and 6, 424 teaches a process for producing YBCO (meets formula of line 1) HTS powder, the process comprising providing an aqueous solution of Y, Ba, Cu and nitric acid (pages 2-3), adding oxalic acid (sequestrating agent) to form a precipitate, recovering the precipitate from the solution and heating the precipitate in a to form the YBCO powder (pages 2-3), wherein Ln is Y, M is Ba (YBCO, pages 2-3). Additionally, it appears that X is optional as the claim does not define y and the specification indicates that y can be 0. See specification at page 10, paragraph 0066.
424 fails to teach that the step of heating the precipitate takes place in a flow of oxygen.
Torii, however, teaches a known method of making YBCO powder Torii teaches a known method for making HTS powder (abstract, col. 1, lines 30-50) wherein the HTS precursor precipitate is heated in a flow of oxygen (col. 1, lines 35-50).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the HTS precursor precipitate of 424 heated in a flow of oxygen in order to provide a process parameter known in the art as taught by Torii.
Regarding claim 3, it appears that X is limited to Mg for y greater than 0. However, it appears that the claims do not require X to be present (y can be 0) such that 424 meets the claim limitation.
Regarding claim 4, it appears that the process of making the HTS powder of the prior art as described above is substantially similar to applicant’s process of making (including starting materials: mineral acid, oxalic acid; annealing and sintering in oxygen) such that the product produced by the prior art process is substantially similar to the product produced by the applicant’s process including the powder having a morphology of agglomerates.
Regarding claim 5, Torii teaches sintering the powder from 900-950 to form a bulk YBCO superconductor (col. 1, lines 30-55).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manthiram in view of either one of CN 1209424 (hereinafter 424) and Torii (US 4994437).
Manthiram teaches a process as described above in claim 4, but fails to teach sintering the powder at a temperature of from 930-1010 C to form a sintered HTS material.
424, however, teaches a method for making HTS powder (page 1) wherein after heating the HTS precipitate the HTS powder is heated to 900-940 C (pages 2-3).
Torii teaches a known method for making HTS powder (abstract, col. 1, lines 30-50) wherein the HTS powder is sintered at a temperature of 900-950 (col. 1, lines 35-55)
Therefore, it would have been obvious to one of ordinary skill in the art to provide after heating the HTS precipitate the HTS powder of Manthiram is heated to 900-940 C or 900-950 in order to provide a process parameter known in the art as taught by 424 or Torii, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735